Citation Nr: 1446127	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12 09-186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2012, the Veteran requested a hearing before a Veterans Law Judge by live videoconference, but in June 2013 he withdrew his hearing request.

The record includes evidence suggesting that the Veteran's PTSD symptoms may render him unable to secure and follow substantially gainful employment.  Specifically, in August 2011, the Veteran's wife and son submitted statements to VA indicating that the Veteran has had trouble keeping a job over the years.  During his October 2011 VA examination, the Veteran stated that he was not able to keep a job for very long because he could not handle all of the people around him.  Subsequently, the Veteran claims that he lost his job due to PTSD symptoms in January 2012.  For these reasons, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU when the appellant claims he is unable to work due to a service connected disability).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for PTSD, currently rated as 50 percent disabling from the effective date of July 18, 2011.  The Veteran contends, and the evidence of record tends to suggest, that his PTSD has worsened since his last VA examination in October 2011.  Specifically, since that examination, the Veteran alleges that his PTSD symptoms have caused him to lose his job, and that his symptoms increased in severity after the death of his wife.  A new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517, 526-27 (1995) ("Where the record does not adequately reveal the current state of the claimant's disability and the claim is well grounded, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

As noted above, the record raises a claim of entitlement to a TDIU.  This matter has not been adjudicated by the AOJ.  On remand, the AOJ must issue appropriate VCAA notice prior to adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice for the Veteran's implied TDIU claim.

2.  Obtain all relevant ongoing VA treatment records dated since January 2014.  All attempts to obtain these records must be documented in the claims file.

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination by an appropriate professional to determine the current severity of his PTSD.  The entire claim file, to include electronic files, must be reviewed by the examiner.

All signs and symptoms of the service-connected psychiatric disorder must be reported in detail in a manner that is responsive to the rating criteria.  

The examiner must describe the impact of the Veteran's psychiatric disorder on his occupational and social functioning, and specifically opine as to whether it renders him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

If the Veteran finds that the Veteran's service-connected disabilities do not render him unable to obtain and maintain substantially gainful employment, the examiner should provide examples of the types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

It is imperative for the examiner to be advised that the focus of the inquiry is not on why the Veteran has been or is currently unemployed, but rather it is on whether or not his service-connected disabilities currently preclude substantially gainful employment in light of his education and work history. A complete rationale must be provided for any opinion offered.

4.  Then, readjudicate the claims, to include consideration of extraschedular ratings.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



